                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                  March 07, 2019
                          UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

THELMA G MCCOY                               §
                                             §
            Appellant                        §
VS.                                          § CIVIL ACTION NO. 3:18-CV-21
                                             §
UNITED STATES OF AMERICA                     §

                        MEMORANDUM OPINION AND ORDER

       This is a bankruptcy appeal. The bankruptcy debtor/appellant, Thelma McCoy

(“McCoy”), sought a judgment from the bankruptcy court discharging her student loan

debt. After McCoy rested her case at trial, the bankruptcy court declared that McCoy’s

student loans were not discharged in bankruptcy and entered a final judgment to that

effect. See Southern District of Texas Bankruptcy Case Number 16-8007 at Dkt. 77. The

Court AFFIRMS the bankruptcy court’s judgment.

       I.       BACKGROUND

       After her youngest son entered college, McCoy went back to college herself in

2000 at the age of 43 (Dkt. 3-3 at pp. 12, 24; Dkt. 3-5 at p. 36). Over the next 14 years,

McCoy obtained a bachelor’s degree from Louisiana State University in general studies;

a master’s degree from the University of Houston in social work; and a Ph.D. from the

University of Texas in social work (Dkt. 3-4 at p. 543). In the course of earning her

degrees, McCoy incurred approximately $350,000.00 in student loan debts; and she filed

a Chapter 7 bankruptcy petition less than 18 months after getting her Ph.D. (Dkt. 3-3 at p.

20; Dkt. 3-4 at p. 543; Dkt. 3-5 at p. 1). McCoy then filed an adversary complaint in the



1/9
bankruptcy proceeding in which she sought a judgment discharging her student loans;1

the United States Department of Education (“the United States” or “the Department of

Education”) was the defendant in the adversary proceeding and is the appellee here (Dkt.

3-5 at p. 35). See 11 U.S.C. § 523(a)(8).

       At the trial on McCoy’s complaint requesting discharge of her student loans,

McCoy’s counsel rested after only calling McCoy (Dkt. 3-3 at p. 46). The bankruptcy

court then granted the Department of Education’s motion for judgment on partial findings

under Federal Rule of Civil Procedure 52(c) (Dkt. 3-3 at p. 53). The bankruptcy judge

issued his findings of fact and conclusions of law from the bench; and in them he

explained that McCoy had not met her burden of proving that, if forced to repay her

student loans, she would suffer an inability to maintain a minimal standard of living for

herself that was likely to persist for a significant portion of the loans’ repayment period:

              [McCoy] needs not only to demonstrate that she has a current hardship but
              that the hardship will in fact be maintained for the foreseeable future. In
              other words, that her inability to pay will persist.

              ...

              She has not shown the situation will persist for an inability to pay[.]

              ...

              For example, she’s recently gotten some part-time employment.

              It’s possible—we don’t have any evidence at all—that over the next five
              years, she could get even better employment.


1
  The relevant bankruptcy court case numbers are 16-80108 (Chapter 7 petition) and 16-8007
(adversary proceeding). Both were filed in the United States Bankruptcy Court for the Southern
District of Texas, Galveston Division.


2/9
              ...

              I find she’s failed in her burden of proof. I’m granting the Government’s
              motion. I’m granting judgment for the Government that the student loan is
              excepted from discharge.
              Dkt. 3-3 at pp. 53–55.

       McCoy appealed to this Court.

       II.    BANKRUPTCY APPEALS AND STUDENT LOAN DEBT

       Federal district courts have jurisdiction to hear appeals from the final judgments of

bankruptcy judges. 28 U.S.C. § 158(a). An appeal to a district court from the bankruptcy

court “shall be taken in the same manner as appeals in civil proceedings generally are

taken to the courts of appeals from the district courts[.]” 28 U.S.C. § 158(c)(2). This

Court reviews the bankruptcy court’s legal conclusions de novo but may only disregard a

fact finding made by the bankruptcy court if that fact finding is clearly erroneous. In re

Perry, 345 F.3d 303, 309 (5th Cir. 2003). “A factual finding is not clearly erroneous if it

is plausible in the light of the record read as a whole.” In re Ramba, Inc., 416 F.3d 394,

402 (5th Cir. 2005). The Fifth Circuit has emphasized that, under the “clearly erroneous”

standard, this Court “may [not] weigh the evidence anew” and may only set aside the

bankruptcy court’s fact findings if it is “left with the definite and firm conviction that a

mistake has been committed.” In re Perry, 345 F.3d at 309 (quotation marks omitted).

       Generally, student loan debt like McCoy’s is not dischargeable in bankruptcy. See

11 U.S.C. § 523(a)(8); see also Brunner v. New York State Higher Educ. Services Corp.,

831 F.2d 395, 396 (2d Cir. 1987) (noting “the clear congressional intent exhibited in

section 523(a)(8) to make the discharge of student loans more difficult than that of other



3/9
nonexcepted debt”). In order to obtain a discharge of her student loans, McCoy was

required to prove to the bankruptcy court that excepting her student loans from discharge

“would impose an undue hardship on [her] and [her] dependents[.]” 11 U.S.C. §

523(a)(8). Since she had no dependents, in order to establish an undue hardship within

the meaning of the statute, McCoy was required to prove the following three prongs: (1)

that she cannot maintain, based on current income and expenses, a minimal standard of

living for herself if forced to repay her student loans; (2) that additional circumstances

exist indicating that the state of affairs described in prong one is likely to persist for a

significant portion of the repayment period of the student loans; and (3) that she has made

good faith efforts to repay the loans. In re Gerhardt, 348 F.3d 89, 91 (5th Cir. 2003). The

test is demanding, and “nothing in the Bankruptcy Code suggests that a debtor may

choose to work only in the field in which he was trained, obtain a low-paying job, and

then claim that it would be an undue hardship to repay his student loans.” Id. at 93.

         Here, the bankruptcy court found that McCoy could not, on the evidence she

proffered, fulfill the second prong of the Gerhardt test (Dkt. 3-3 at pp. 53–55);2 the Court

reviews that finding for clear error. In re Ostrom, 283 Fed. App’x 283, 286 (5th Cir.

2008).




2
 The Gerhardt test is also frequently referred to as the “Brunner test,” as the Fifth Circuit
adopted the Second Circuit’s Brunner test in the Gerhardt opinion. In re Gerhardt, 348 F.3d 89,
91 (5th Cir. 2003) (citing Brunner v. New York State Higher Educ. Services Corp., 831 F.2d 395,
396 (2d Cir. 1987)).


4/9
       III.   THE BANKRUPTCY COURT DID NOT CLEARLY ERR.

       The bankruptcy court did not clearly err in finding that McCoy could not, on the

evidence she proffered, fulfill the second prong of the Gerhardt test. The second prong of

the Gerhardt test required McCoy to show the bankruptcy court at trial that additional

circumstances exist indicating that her inability to maintain a minimal standard of living

for herself if forced to repay her student loans is likely to persist for a significant period

of time. Gerhardt, 348 F.3d at 92 (quotation marks and brackets omitted; bracketed

phrase added). The Fifth Circuit has explained that:

              “[a]dditional circumstances” encompass circumstances that impacted on the
              debtor’s future earning potential but which were either not present when the
              debtor applied for the loans or have since been exacerbated. This second
              aspect of the test is meant to be a demanding requirement. Thus, proving
              that the debtor is currently in financial straits is not enough. Instead, the
              debtor must specifically prove a total incapacity in the future to pay his
              debts for reasons not within his control.
              Id. (citations, ellipses, brackets, and some quotation marks omitted).

       “An example of an additional circumstance impacting on the debtor’s future

earnings would be if the debtor experienced an illness, developed a disability, or became

responsible for a large number of dependents after receiving the loan.” In re Thoms, 257

B.R. 144, 149 (Bankr. S.D.N.Y. 2001) (emphasis added). The timing requirement exists

so that courts can examine whether “the debtor could have calculated [a particular

circumstance] into its cost-benefit analysis at the time the debtor obtained the loan.” In re

Roach, 288 B.R. 437, 445 (Bankr. E.D. La. 2003) (quoting Thoms).

       In her brief, McCoy argues that she provided sufficient evidence to establish the

second prong of the Gerhardt test in the bankruptcy court by entering evidence of her



5/9
“lack of employability and a variety of serious illnesses” (Dkt. 14 at p. 15). In addressing

McCoy’s argument, the Court first notes that, as the United States points out, McCoy has

not included a single citation to the record in her brief, “burden[ing] this [C]ourt with

searching for and often guessing as to which parts of the record are relevant to [McCoy’s]

arguments.” In re Stotler and Co., 166 B.R. 114, 117 (N.D. Ill. 1994). This failure to

include record citations is a clear violation of the bankruptcy rules’ directive that an

appellant’s brief contain “citations to the . . . parts of the record on which the appellant

relies[.]” Fed. R. Bankr. P. 8014(a)(8). Bankruptcy Rule 8014(a), which governs the

presentation of appellants’ briefs in bankruptcy appeals, “is not only a technical or

aesthetic provision, but also has a substantive function—that of providing the other

parties and the [C]ourt with some indication of which flaws in the appealed order or

decision motivate the appeal.” In re Gulph Woods Corp., 189 B.R. 320, 323 (E.D. Pa.

1995). “For that reason alone, [McCoy’s] appeal fails. The [C]ourt continues to the

substance of the appeal for the sake of completeness.” In re Stotler, 166 B.R. at 117.

       The Court has independently reviewed the record and concluded that it provides

ample support for the bankruptcy judge’s finding on Gerhardt’s second prong. McCoy’s

brief contends that her inability to maintain a minimal standard of living for herself if

forced to repay her student loans is likely to persist for a significant period of time

because she suffers from a variety of anxiety and stress disorders (including post-

traumatic stress disorder), headaches, insomnia, and pain throughout her body (Dkt. 14 at

pp. 7–8). The brief characterizes the bulk of McCoy’s physical and psychological

ailments as the aftereffects of a horrific car accident in 2007 and a “facial burning


6/9
incident at a spa” in 2010 (Dkt. 14 at pp. 6–8). There is evidence in the record of these

events: McCoy discussed the car accident at trial, though some of her testimony was

correctly excluded by the bankruptcy judge on the basis that McCoy was not sufficiently

qualified to offer medical causation opinions (Dkt. 3-3 at pp. 33–35); and, although

McCoy did not mention the burning of her face at trial, she discussed that incident in her

deposition (Dkt. 3-5 at pp. 114–16). However, the record also reflects that McCoy

overcame those traumas to get her doctorate in 2014 and has diligently sought, and often

obtained, employment as a professor, a teaching assistant, a research assistant, and a

social worker since, at the latest, 2009 (Dkt. 3-4 at pp. 103–241, 543–48). Indeed, at the

time of trial, McCoy was working part-time for two different universities and a mental

health agency (Dkt. 3-3 at pp. 41–42). McCoy’s resume—despite limiting its scope to her

college education and her research, counseling, and teaching jobs and excluding her prior

work with the United States Postal Service—is six pages long and contains an impressive

range of aptitudes and professional experience (Dkt. 3-4 at pp. 543–48; Dkt. 3-5 at p.

109). In short, the Court finds McCoy’s circumstances materially identical to those of the

debtor in the Fifth Circuit’s Ostrom opinion, who similarly “presented no evidence, other

than his own testimony, that any impairments to his earnings [we]re likely to persist into

the future, . . . introduced no evidence that the effects of his [health] problems

preclude[d] him from serving as a counselor, and . . . was able to obtain a master’s degree

and serve as a private counselor despite his [health] problems.” In re Ostrom, 283 Fed.

App’x at 286.




7/9
      The Court further notes that, according to her own testimony, McCoy applied for

the majority of her loans “after the first couple years” of her Ph.D. program (Dkt. 3-3 at

p. 26). Since she earned her doctorate four years after the spa burning incident and seven

years after her car accident, she necessarily must have applied for at least a significant

portion of her loans after suffering the injuries that she now seeks to classify as

“additional circumstances” within Gerhardt’s second prong. Gerhardt’s second prong

requires the debtor to show that the “additional circumstances” indicating a persistent

inability to pay either were not present when the debtor applied for the loans at issue or

have since been exacerbated. In re Gerhardt, 348 F.3d at 92. The record does not contain

any clear indication of what portion of McCoy’s loans postdate the injuries she now

blames for her inability to pay her loans back, nor does it provide any clear picture of

whether, when, or how any hinderances that predated her loan applications were later

exacerbated.

      The bankruptcy court did not clearly err in finding that McCoy had not fulfilled

the second Gerhardt prong.




8/9
      IV.    CONCLUSION

      The Court AFFIRMS the bankruptcy court’s judgment. The debts owed by

Thelma McCoy forming the basis of this appeal may not be discharged in bankruptcy

under 11 U.S.C. § 523(a)(8).

      The Court will issue a separate final judgment.

      SIGNED at Galveston, Texas, this 7th day of March, 2019.


                                            ___________________________________
                                            George C. Hanks Jr.
                                            United States District Judge




9/9
